Citation Nr: 0942493	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  03-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.  
The Board notes that the Veteran has since moved to North 
Carolina and the appeal should be transferred to the 
jurisdiction of the Winston-Salem, North Carolina, RO.

The Veteran testified at a June 2005 Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007 the Board remanded the case for compliance 
with its October 2005 remand ordering the verification of the 
Veteran's alleged PTSD stressor, and the conduction of a 
medical examination, if such stressor was verified by the 
Joint Services Records Research Center (JSSRC), previously 
known as the United States Armed Forces Service Center of 
Research of Unit Records (USASCRUR).  Upon completion of such 
development, if the benefits requested on appeal were not 
granted to the Veteran's satisfaction, the RO was to furnish 
the Veteran and his representative a supplemental statement 
of the case (SSOC) which addressed all of the evidence 
obtained after the issuance of the June 2007 SSOC, and 
provide an opportunity for them to respond.  

The Board notes that the Appeals Management Center (AMC), 
which has been handling the appeal since the October 2005 
remand, completed the development regarding the verification 
of the Veteran's stressor and issued SSOCs in April 2009 and 
September 2009.  However, it appears that the Veteran was not 
furnished with copies of either SSOC, as neither was sent to 
his last known address.  A review of the record indicates 
that the Veteran reported a new address in North Carolina in 
correspondence received by the AMC in June 2007.  The April 
and September 2009 SSOCs were mailed to the Veteran's prior 
address in Louisiana.  The Board further notes that it 
recently received a copy of the September 2009 SSOC returned 
from the post office as undeliverable.  Unfortunately, 
another remand is required as the Veteran has right to be 
furnished with a copy of all SSOCs at his latest address of 
record and be given 30 days to respond from the date of 
mailing.  38 C.F.R. §§ 19.30, 19.31, 20.302(c) (2009).  The 
AMC's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the case is REMANDED for the 
following action:

The Veteran and his representative should 
be furnished copies of the April 2009 and 
September 2009 SSOCs and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

